AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Tennessee [=]

Kolby Duckett, David Schilling, and David Holloway
7 Plaintiff
V.

Chief Brian Hickman, Ted Rogers, and the City of
__Collegedale, Tennessee
Defendant

Civil Action No. — 1:19-cv-00295

 

a de

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: Paul Crosby

(Name of person to whom this subpoena is directed)

of Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:

Place: ROBINSON, SMITH & WELLS, PLLC | Date and Time:
633 Chestnut Street, Suite 700 :
| Chattanooga, TN 37450 09/11/2020 11:30 am

Stenographic means before a court reporter

The deposition will be recorded by this method:

©) Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material:

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

pare: “LA
CLERK OF COURT
Signature of Clerk or Deputy Clerk | * - 0) pW

The name, address, e-mail address, and telephone number of the attorney replotenting (name of party) Kolby Duckett,
David Schilling, and David Holloway , who issues or requests this subpoena, are:

Janie Parks Varnell, DAVIS & HOSS, P.C., 850 Fort Wood Street, Chattanooga, TN 37403 (423) 266-0605

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).

Case 1:19-cv-00295-CHS Document 63 Filed 08/28/20 Page 1lof2 PagelD #: 268
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No, 1:19-cv-00295

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) paul Crosby, a
on (date) @ ‘78-20 20

served the subpoena by delivering a copy to the named individual as follows: by pers no |
Sevvitew ov’ Pay | CYA
on (date) e ‘ 2 2020 or

© I returned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 6 ‘Lo ‘L020 Kine fpectn Cs
Server's signature

Kay Baker

Printed name and title

0. Poy €375
Ena tanoaye 1H S?H05

440330. 2647

Additional information regarding attempted service, etc.:

Case 1:19-cv-00295-CHS Document 63 Filed 08/28/20 Page 2of2 PagelD #: 269
